DETAILED ACTION
	For this Office action, Claims 1, 2, 5-10, 14, 15 and 18-20 are pending.  Claims 3, 4, 11-13, 16, 17, 21 and 22 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1, 6 and 14 to further recite that the controller/control unit is configured to—based on the previously claimed first signal—any one or more of generating an alarm, changing an operational state of the blood pump, output recovery instructions, and generate an automated phone call to a supervising center.  Applicant further argues that the amended claim limitations provide a practical utility to the claimed methods and apparatus that overcomes the grounds of rejection under 35 U.S.C. 101.  Upon further consideration, the examiner respectfully disagrees the operations recited in the amendment are either still considered abstract ideas or are considered routine and conventional with respect to the analogous prior art of the claimed invention.  The operations of generating an alarm and generating an automated phone call are considered methods of organizing human activity, in particular managing interactions between people, as both steps automate the transfer of information to people (see MPEP 2106.04(a)(2) II. C.).  Outputting recovery instructions is considered a mental process, since the recovery instructions are a type of information that may be developed by a human mind (see MPEP 2106.04(a)(2) III. C. and D.).  Regarding the changing of an operational state of the blood pump, this limitation encompasses a broad application that is considered routine and conventional in the prior art and does not contribute significantly more than the claimed abstract idea.  See, as an example, Robinson et al. (herein referred to as “Robinson”, US Pat Pub. 2009/0156975), which controls a pump speed to maintain a normal blood access cycle (Paragraph [0070]).  For these reasons, the grounds of rejection of the claims under 35 U.S.C. 101 are maintained in view of the amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-10, 14, 15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and corresponding apparatus for detecting leaks during a blood treatment, wherein the claimed leak detection comprises the storing and filtering data representative of a detected pressure and indicating a probability of a leak based on a signal responsive to the filtered data.  Stored data and signals, without further practical application based on said data and signals, are considered abstract ideas.  As amended, the claims further recite a controller or control module configured to, based on a first signal, perform at least one of generating an alarm, changing an operational state of a blood pump, output recovery instructions, and generating an alarm automated phone call; however, these further limitations are either further considered abstract ideas by being mental processes or organizing human activities or do only provide well understood, routine and conventional practical applications. This judicial exception is not integrated into a practical application because the end result of the leak detection methods/systems is only the indication of a probability of a leak in the system without any application that, for instance, adjusts the blood treatment machine or rectifies the probably leak without going beyond the scope of the claims. The operations of generating an alarm and generating an automated phone call are considered methods of organizing human activity, in particular managing interactions between people, as both steps automate the transfer of information to people (see MPEP 2106.04(a)(2) II. C.).  Outputting recovery instructions is considered a mental process, since the recovery instructions are a type of information that may be developed by a human mind (see MPEP 2106.04(a)(2) III. C. and D.). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practical applications recited within the claim language are considered routine and well known in the art of blood treatment (blood treatment machine, first blood line, blood pump, etc.; see cited references as evidence of such features being considered routine).  For these reasons, Claims 1-2, 5-10, 14, 15 and 18-20 are rejected under 35 U.S.C. 101.  Regarding the changing of an operational state of the blood pump, this limitation encompasses a broad application that is considered routine and conventional in the prior art and does not contribute significantly more than the claimed abstract idea.  See, as an example, Robinson et al. (herein referred to as “Robinson”, US Pat Pub. 2009/0156975), which controls a pump speed to maintain a normal blood access cycle (Paragraph [0070]).  In order to overcome these grounds of rejection, the claims should be amended to recite a practical application provided by the claimed method/apparatus in response to the first signal being generated/received.  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robinson et al. (herein referred to as “Robinson”, US Pat Pub. 2009/0156975), which is cited above with respect to the grounds of rejection under 35 U.S.C. 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/26/2022